In a proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Suffolk County (Lehman, J.), dated May 6, 2003, which, after a hearing, extended placement of the subject child with the Suffolk County Department of Social Services for a period of 12 months, until April 1, 2004.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the order, which extended the placement of the child for a period of 12 months, must be dismissed as academic because the placement period has expired (see Matter of Brandon S., 305 AD2d 609, 610 [2003]; Matter of Neftaly R., 283 AD2d 579, 580 [2001]; Matter of Angelina E., 213 AD2d 346, 347 [1995]; Matter of Tanya M., 207 AD2d 656 [1994]; Matter of Byron A., 112 AD2d 30 [1985]).
In any event, we note that the petitioner met its burden of establishing, by a preponderance of the evidence, that the mother was presently unable to care for her child and that the continuation of foster care was in the child’s best interests (see Family Ct Act § 1055 [b] [iv] [B]; Matter of Glenn B., 303 AD2d 498 [2003]; Matter of Antonelli v Department of Social Servs., 155 AD2d 598, [1989] cf. Matter of Marcel A., 254 AD2d 416 [1998]). Altman, J.P., Crane, Fisher and Lifson, JJ., concur.